NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3169-16T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOHN DEROSA, a/k/a JOHNNY
BO DEROSA, JOHNNIE B.
DEROSA, JOHN N. DEROSA,
JOHNNY DEROSA, SELVIO
URIBE, JOHNNYBOY, JOHNIE
DEROSA, and NICHOLAS
DEROSAJOHN,

     Defendant-Appellant.
_____________________________

                   Argued January 30, 2019 – Decided July 3, 2019

                   Before Judges Koblitz, Ostrer and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 10-06-1170.

                   John Walter Douard, Assistant Deputy Public
                   Defender, argued the cause for appellant (Joseph E.
                   Krakora, Public Defender, attorney; John Walter
                   Douard, of counsel and on the briefs).
            Charles C. Cho, Assistant Prosecutor, argued the cause
            for respondent (Esther Suarez, Hudson County
            Prosecutor, attorney; Charles C. Cho, on the brief).

            Appellant filed a pro se supplemental brief.

PER CURIAM

      Defendant John DeRosa appeals from his conviction of murder; felony

murder; armed robbery; unlawful possession of a weapon; and possession of a

weapon for an unlawful purpose.        Defendant argues the court improperly

admitted his girlfriend’s statement, which she made while addicted to heroin and

could not recall at trial, hampering defendant's ability to cross-examine her.

Defendant also argues the court should have dismissed the indictment because

the State failed to preserve a segment of surveillance footage. In a pro se brief,

defendant challenges several evidentiary rulings. Finally, defendant contends

his life sentence was excessive. Having reviewed defendant's arguments in light

of the record and applicable principles of law, we affirm.

                                        I.

      We discern the following facts from the record. On the morning of August

18, 2009, defendant and his two co-defendants, Edmir Sokoli and Elvis

Feratovic, robbed a jewelry store in Kearny that belonged to Honorio and Sylvia

Egoavil, husband and wife. In preparing for the robbery, defendants planned to


                                                                          A-3169-16T4
                                        2
bind the owners at gunpoint, steal the jewelry, and exit through the back of the

store, where Feratovic would wait in his car. Sokoli testified that the morning

of the robbery, Feratovic drove him and defendant around the block "once or

twice . . . [m]aybe three times" until they saw Honorio step out for some coffee.

Sokoli and defendant entered the store, disguised in wigs and fake beards and

mustaches. They were surprised to find Sylvia was not alone. Her son Xavier

had come to help his parents and stood with his mother in the back of the store.

Defendant warned them to stay put as Sokoli stuffed jewelry into a bag. Xavier

moved towards defendant; defendant shot him four times, striking him in the

head, torso, and leg. Xavier died on the floor.

      Questioned a week later, defendant's then-girlfriend, Larissa Fuzia,

provided an alibi for defendant. Shortly afterwards, Fuzia entered a drug-

rehabilitation program to treat her heroin addiction. Upon further questioning

during and after her rehabilitation, Fuzia admitted defendant had come home on

the day of the crime and told her he shot someone during a robbery that "went

bad." He also told her to dispose of a bag in their apartment; the bag contained

the remnants of disguise props – wigs, beards, mustaches, and glue. Fuzia

testified that, three days before the robbery-homicide, defendant and she had




                                                                         A-3169-16T4
                                       3
purchased the disguises from a New York City magic and costume store, which

she named.

        A June 15, 2010 indictment principally charged defendant with first-

degree murder, felony murder, and robbery while armed with a deadly weapon;

and second-degree unlawful possession of a weapon and possession of a weapon

for an unlawful purpose. The court denied defendant's motion to dismiss the

indictment on grounds of prosecutorial misconduct before the grand jury.

        The State produced surveillance footage from the morning of the robbery,

which it copied from the hard drive of a neighboring store. Though the hard

drive reportedly contained two months of surveillance, the State disclosed only

twenty minutes of it, from 8:45 to 9:05 a.m. on the day of the crimes. The State

stipulated that the rest of the video was lost or misplaced. The State maintains

that the preserved segment showed Feratovic's car circle the block three times,

the last time at 8:58. 1 It then shows two unidentifiable individuals enter the

store before the robbery, which Sylvia said occurred at about 9:00 a.m.

        Before trial, the court denied defendant's motion to compel the production

of the missing video, concluding that the court could not compel production of

something the State did not possess. However, the court held that defendant


1
    The record on appeal does not include the video excerpt played for the jury.
                                                                          A-3169-16T4
                                         4
would be entitled to an adverse inference if he established that the State

possessed the video and lost it.

      New counsel for defendant moved to dismiss the indictment before a

second judge, who would ultimately preside over the trial, arguing the missing

footage would have helped exculpate defendant by contradicting Sokoli's

testimony. The trial court denied the motion. Relying on State v. Serret, 198

N.J. Super. 21, 26 (App. Div. 1984), and State v. Casele, 198 N.J. Super 462,

469-70 (App. Div. 1985), the court held that defendant had to show bad faith by

the State in failing to preserve the potentially exculpatory footage. However,

the judge affirmed that he would issue an adverse-inference charge. Defendant

also moved pretrial to suppress Fuzia's statements, claiming they lacked

reliability, which the trial court denied.

      At trial, consistent with the court's ruling, the State introduced the video

and the court instructed the jury that it could infer that the missing footage would

have adversely affected the State’s case.       Xavier's mother gave a physical

description of the shooter, but did not make an in-court identification. Feratovic

testified that defendant planned the robbery and was armed. Sokoli testified he

saw defendant shoot Xavier. At least one bystander also recalled seeing a man




                                                                            A-3169-16T4
                                         5
run out of the jewelry store that morning, holding a handgun, who matched

defendant's description.

      Fuzia testified, but she could not recall any detail of her statements to the

police or when she gave them, despite counsel's attempts to refresh her memory.

After an N.J.R.E. 104 hearing, the trial court held her testimony admissible as

"past recollection recorded" under N.J.R.E. 803(c)(5).          Over defendant's

objection, the court instructed the jury to determine if defendant in fact made

the statements that Fuzia attributed to him, and to consider "the circumstances

and facts as to how the statement was made, as well as all other evidence in this

case relating to this issue."

      To corroborate Fuzia's account of the prop purchase, the State introduced,

through a former store employee, a photocopied sales receipt that listed "hair

goods" and makeup for $289.61 – Fuzia had said the cost was between $250 and

$290 – but did not identify the purchaser or the specific items bought. The

receipt also indicated that the purchase was made on Sunday, August 16,

although Fuzia told the police she and defendant bought the items on Saturday,

August 15, 2009. The employee verified that he executed the sale. Though the

receipt did not specify the hair goods and makeup sold, the employee testified

that the number of items and their prices fit with a purchase of two wigs, two


                                                                           A-3169-16T4
                                        6
fake beards, two mustaches, adhesive gum and adhesive gum remover. On

cross-examination, the employee conceded that he could not be certain about

what "hair goods" or "makeup" included, and that the store owner searched for

a receipt that could have matched items the detectives had specified.

      Also at trial, the medical examiner, Dr. Lilavois, testified about the

injuries to the victim's body – which included gunshots to his head, chest, and

leg – based on contemporaneous photographs of the body and a report the

previous medical examiner, Dr. Blumenfeld, prepared. Dr. Lilavois stated that

his testimony reflected his own independent conclusions based on those

materials.

      Before trial, Dr. Lilavois submitted a report stating simply that, based on

his own independent review of the photos and report, he concurred with Dr.

Blumenfeld's conclusions. Defendant argued, citing State v. Bass, 224 N.J. 285

(2016), that the Confrontation Clause barred this statement or the reading of Dr.

Blumenfeld's report at trial. However, the prosecutor assured the court he would

introduce neither written statement and would instead rely solely on Dr.

Lilavois's oral testimony. The trial judge then denied defendant's application.

Defense counsel did not object at any point during the State's direct examination

of Dr. Lilavois.


                                                                         A-3169-16T4
                                       7
      Defendant did not testify. The defense called several witnesses to raise

doubts about the appearance of the two robbers seen fleeing the jewelry store.

The defendant also called a witness to establish that, at the behest of the

prosecutor's office, Sokoli and Feratovic were incarcerated in the same cell for

an extended period of time, suggesting that they had ample time to coordinate

their testimony. The defense theory was that Sokoli, Feratovic and Fuzia lied

out of self-interest. In summation, the defense highlighted inconsistencies in

their testimony.

      The jury convicted defendant on all counts. At sentencing, the trial judge

noted that defendant had prior convictions of murder and other crimes.

Concluding that defendant had "an absolute disregard for the law," the judge

sentenced him to a life term on the murder count and to concurrent terms of

twenty years for armed robbery and ten years for unlawful possession of a

weapon.   Pursuant to the No Early Release Act, N.J.S.A. 2C:43-7.2(d)(1),

defendant's parole ineligibility period was sixty-three years and nine months.

Defendant was fifty-two years old when sentenced.

      In his counseled appellate brief, defendant raises the following points:

            POINT I

            DEROSA WAS DENIED A FAIR TRIAL WHEN THE
            JUDGE ALLOWED THE PROSECUTOR TO READ

                                                                         A-3169-16T4
                                       8
            INTO THE RECORD FUZIA'S UNRELIABLE
            STATEMENTS, MADE UNDER DURESS WHILE IN
            A DRUG REHAB PROGRAM, DETAILS OF WHICH
            SHE WAS UNABLE TO RECALL, THEREBY
            PREVENTING ANY CROSS-EXAMINATION. U.S.
            CONST. AMEND. VI, XIV; N.J. CONST. ART. 1, ¶¶
            1, 10.

            POINT II

            THE STATE'S LOSS OR DESTRUCTION OF
            SURVEILLANCE FOOTAGE OF THE CRIME
            SCENE BEFORE AND AFTER THE ROBBERY/
            MURDER     CONTAINING      POTENTIALLY
            EXCLUPATORY [sic] FOOTAGE REQUIRES
            REVERSAL OF DEROSA'S CONVICTIONS.

            A.    Because DeRosa's Due Process Rights Were
                  Violated, the Court Erred in Denying His Motion
                  to Dismiss the Indictment.

            B.    The Jury Instruction Provided by the Court Was
                  Insufficient to Cure the Harm Caused by the
                  Discovery Violation, Requiring Reversal and a
                  Remand for a New Trial.

            POINT III

            THE AGGREGATE TERM OF LIFE, WITH 63 3/4
            YEARS WITHOUT PAROLE, IS EXCESSIVE.

      In a supplemental pro se brief, defendant raises the following additional

points:




                                                                       A-3169-16T4
                                      9
POINT I

THE JUDGE ERRED BY NOT DISMISSING THE
INDICTMENT    BASED   ON     IMPROPER
PROSECUTORIAL MISCONDUCT.

a)   The Prosecutor Failed to Present Exculpatory
     Evidence to the Grand Jury That Directly
     Negated Guilt of the Accused and was Clearly
     Exculpatory.

b)   The Prosecutor Wrongly Caused Two
     Cooperating Witnesses to Share the Same Cell
     for Seven Years While This Case Was Pending
     Trial.

c)   The Prosecutor Improperly Commented to the
     Grand Jury About Defendant's Prior Conviction
     and Sentence for Homicide.

POINT II

THE TRIAL COURT ERRED BY ALLOWING THE
ABRACADABRA COSTUME STORE RECEIPT
INTO EVIDENCE, VIOLATING THE NEW JERSEY
RULES OF EVIDENCE.

POINT III

THE TRIAL COURT ERRED IN DENYING
DEFENDANT'S EX-PARTE APPLICATION FOR A
PRIVATE INVESTIGATOR AFFORDED TO
CRIMINAL DEFENDANT'S [sic] BY THE SIXTH
AMENDMENT OF THE U.S. CONSTITUTION AND
BY ART. 1, PARA. 10 OF THE NEW JERSEY
CONSTITUTION.



                                                     A-3169-16T4
                       10
            POINT IV

            THE TRIAL JUDGE ERRED BY ALLOWING DR.
            LILAVOIS TO TESTIFY TO THE CONTENTS OF
            AN AUTOPSY REPORT OF ANOTHER MEDICAL
            EXAMINER, THUS VIOLATING DEFENDANT'S
            CONFRONTATION RIGHTS UNDER THE SIXTH
            AMENDMENT OF THE UNITED STATES
            CONSTITUTION AND ART. I, PARA. 10 OF THE
            NEW JERSEY CONSTITUTION.

            POINT V

            THE TRIAL JUDGE ERRED BY GIVING
            IMPROPER INSTRUCTIONS ON THE VERDICT
            SHEET, WHICH MISLEAD [sic] THE JURY INTO
            RENDERING GUILTY VERDICTS FOR FIRST AND
            SECOND DEGREE ROBBERY, ON A SINGLE
            COUNT OF ROBBERY IN THE INDICTMENT,
            VIOLATING DEFENDANT'S DOUBLE JEOPARDY
            PROTECTIONS UNDER THE FEDERAL AND
            STATE CONSTITUTIONS. (Not Raised Below).

                                        II.

                                        A.

      Defendant first argues that the trial court erred in admitting Fuzia's

incriminating statement because its prejudicial effect substantially outweighed

its probative value. He argues that Fuzia's memory loss prevented him from

challenging her statement effectively on cross-examination, such as by eliciting

that she may have felt pressure to comply with the police because of her own

legal troubles. Defendant points out that at the end of her police interview, Fuzia

                                                                           A-3169-16T4
                                       11
asked the interviewer if she had "done good" by giving the investigators "what

[they] needed."     Defendant also argues Fuzia's statements were merely

cumulative because the co-defendants, the prop store employee, and the store's

sales receipt together presented the State's narrative of the robbery's planning

and execution. Finally, defendant claims the judge's instruction did not cure the

harm because it did not refer specifically to Fuzia's incriminating statement, and

did not stress to the jury that Fuzia's memory loss prevented defendant from

cross-examining her effectively.

      We review evidentiary rulings for abuse of discretion and will reverse

only upon finding a "manifest denial of justice." State v. Cole, 229 N.J. 430,

449 (2017) (quoting State v. Carter, 91 N.J. 86, 106 (1982)). A trial court may

exclude relevant evidence whose "probative value is substantially outweighed

by the risk of (a) undue prejudice, confusion of issues, or misleading the jury or

(b) undue delay, waste of time, or needless presentation of cumulative

evidence." N.J.R.E. 403. The trial court, as gatekeeper, "is in the best position

to engage in th[e] [Rule 403] balancing process." State v. Ramseur, 106 N.J.

123, 266 (1987).

      Evidence has significant probative value when no other evidence can

prove the same fact. See State v. Long, 173 N.J. 138, 164-65 (2002) (holding


                                                                          A-3169-16T4
                                       12
murder defendant's statement had great probative value as the only evidence

regarding motive).    Conversely, evidence loses probative value the more

redundant it becomes. See State v. Johnson, 120 N.J. 263, 297-99 (1990)

(finding little probative value in numerous photos of bloody victims where

medical examiner already testified about extent of assault); State v. Taylor, 350

N.J. Super. 20, 37 (App. Div. 2002) (finding little probative value in video of

victim's final minutes showing dying declaration where several other witnesses

confirmed the declaration).

      The court may allow the jury to hear a witness's past recorded statement

if the witness, due to "impaired memory," State v. Gore, 205 N.J. 363, 376

(2011) (quoting State v. Williams, 226 N.J. Super. 94, 103 (App. Div. 1988)),

cannot now "testify fully and accurately" about the statement, N.J.R.E.

803(c)(5), so long as the statement:

            (A) was made at a time when the fact recorded actually
            occurred or was fresh in the memory of the witness, and
            (B) was made by the witness or under the witness'
            direction or by some other person for the purpose of
            recording the statement at the time it was made, and (C)
            the statement concerns a matter of which the witness
            had knowledge when it was made, unless the
            circumstances indicate that the statement is not
            trustworthy.

            [N.J.R.E. 803(c)(5).]


                                                                         A-3169-16T4
                                       13
"[T]he portion the witness does not remember may be read into evidence but

shall not be introduced as an exhibit over objection." Ibid.

      We shall not disturb the trial court's decision to admit Fuzia's September

28 statement.    The court did not abuse its discretion in finding that the

statement's prejudicial effect, if any, did not substantially outweigh its probative

value. While the statement's credibility could be challenged due to Fuzia's

heroin addiction at the time, her initial exculpatory statement suffered from the

same defect. The jury heard both statements, as well as the circumstances in

which Fuzia made them, and could determine whether to credit either one. The

court aided the jury in this task by instructing them to regard Fuzia's statements

with the appropriate wariness given the circumstances in which she made them.

      Defendant claims that Fuzia was under duress to give the officers the

statement they "needed" as a result of her own legal problems. This claim, which

defendant argued in closing, goes to the credibility of Fuzia's statement, not its

admissibility. Finally, though defendant stresses his inability to cross-examine

Fuzia effectively because of her memory impairment, N.J.R.E. 803(c)(5)

explicitly permits the recorded statement of just such a witness where the

statement appears trustworthy.




                                                                            A-3169-16T4
                                        14
      Nor was Fuzia's statement cumulative. It bolstered the State's case by

recanting her first, exculpatory statement and corroborating the testimony of the

co-defendants, who defendant claimed falsely named him as the shooter. The

statement also provided another perspective of the robbery-homicide – that of

defendant's own former girlfriend – and fleshed out the State's narrative with

details of defendant's purchase of disguises and his attempt to sell the jewelry.

Therefore, the trial court did not err in admitting Fuzia's statement.

                                        B.

      Defendant also contends that the State's loss or misplacement of

surveillance footage deprived him his right to due process by preventing him

from presenting a complete defense. He maintains that the missing segment may

have weakened the State's case by showing that Sokoli testified falsely about

Feratovic driving him and defendant around the block before Sokoli and

defendant entered the jewelry store. Defendant urges us, as a matter of State

constitutional interpretation, to dispense with the requirement, established in

Arizona v. Youngblood, 488 U.S. 51, 58 (1988), that a defendant must prove the

police's bad faith in failing to preserve evidence that was only potentially

exculpatory. "Without bad faith on the part of the State, 'failure to preserve

potentially useful evidence does not constitute a denial of due process of law.'"


                                                                         A-3169-16T4
                                       15
George v. City of Newark, 384 N.J. Super. 232, 243 (App. Div. 2006) (quoting

Youngblood, 488 U.S. at 57). 2

      Instead of the "bad faith" standard, defendant advocates a "balancing test"

that treats the likelihood of bad faith as one factor to be weighed against the

potential for prejudice. In support of that standard, defendant relies on pre-

Youngblood decisions of our court, out-of-state decisions and academic

commentators. Defendant also finds support for his position in our Supreme

Court's rejection of the "good faith exception," adopted by the United States

Supreme Court, to the exclusionary rule for illegal searches and seizures. See

State v. Novembrino, 105 N.J. 95, 158 (1987). Alternatively, defendant argues

the State recklessly lost the footage and that recklessness amounts to bad faith.

Finally, he contends that the trial court’s adverse-inference instruction failed to

remedy the prejudice resulting from the loss of evidence.

      Reviewing this legal question de novo, we decline to jettison the bad faith

requirement. We recognize the cogent critiques of the "bad faith" test, beginning

with the concurring and dissenting justices in Youngblood and including those



2
  By contrast, loss or destruction of evidence with apparent exculpatory value,
even in good faith, violates due process if the evidence was material to guilt or
punishment. Brady v. Maryland, 373 U.S. 83, 87 (1963); State v. Knight, 145
N.J. 233, 246 (1996).
                                                                           A-3169-16T4
                                       16
of several of our sister states' courts and of academic commentators.           See

Youngblood, 488 U.S. at 60-61 (Stevens, J., concurring in the judgment)

(finding the majority's rule too broad because "there may well be cases in which

the defendant is unable to prove that the State acted in bad faith but in which the

loss or destruction of evidence is nonetheless so critical to the defense as to

make a criminal trial fundamentally unfair"); id. at 61; (Blackmun, J.,

dissenting) (arguing that the majority undermines a criminal defendant's right to

"a fair trial, not merely a 'good faith' try at a fair trial"); see also State v.

Tiedemann, 162 P.3d 1106, 1117 (Utah 2007); State v. Ferguson, 2 S.W.3d 912,

917 (Tenn. 1999); State v. Morales, 657 A.2d 585, 593 (Conn. 1995); State v.

Osakalumi, 461 S.E.2d 504, 512 (W. Va. 1995); State v. Delisle, 648 A.2d 632,

642-43 (Vt. 1994); Commonwealth v. Henderson, 582 N.E.2d 496, 497 (Mass.

1991); Hammond v. State, 569 A.2d 81, 87 (Del. 1989); Norman C. Bay, Old

Blood, Bad Blood, and Youngblood: Due Process, Lost Evidence, and the Limits

of Bad Faith, 86 Washington U. L. Rev., 241, 278-96 (2008); Matthew H.

Lembke, Note, The Role of Police Culpability in Leon and Youngblood, 76 Va.

L. Rev. 1213, 1237-41 (1990).

      However, our Supreme Court followed the Youngblood standard in State

v. Marshall, 123 N.J. 1, 109 (1991), without any indication that a different test


                                                                           A-3169-16T4
                                       17
would govern a due process claim under our State's Constitution. On the basis

of that decision, we have declined to follow other jurisdictions that have

determined that proof of bad faith is not required by their state constitutions.

State v. Mustaro, 411 N.J. Super. 91, 103 n.4 (App. Div. 2009) (declining to

follow State v. Johnson, 951 A.2d 1257, 1284 (Conn. 2008)); see also State v.

Richardson, 452 N.J. Super. 124, 140 (App. Div. 2017) (stating that our Supreme

Court adheres to Youngblood). We will not infer a "departure from controlling

precedent" absent "an unmistakable" signal from the Supreme Court, State v.

Hicks, 283 N.J. Super. 301, 308 (App. Div. 1995), recognizing that any such

"departure should be undertaken 'by the court of last resort, and not by the

Appellate Division,'" In re State ex rel. A.C., 115 N.J. Super. 77, 84 (App. Div.

1971).

      In State v. Hollander, 201 N.J. Super. 453, 479 (App. Div. 1985), which

we decided before Youngblood or Marshall, we identified three factors at play

in the case law that determined whether the "suppression, loss or destruction of

physical evidence" violated the right to due process. They were: "(1) whether

there was bad faith or connivance on the part of the government; (2) whether the

evidence suppressed, lost or destroyed was sufficiently material to the defense ;

[and] (3) whether defendant was prejudiced by the loss or destruction of the


                                                                         A-3169-16T4
                                      18
evidence." Ibid. (citations omitted). We have reiterated these factors since.

See, e.g., George, 384 N.J. Super. at 243; State v. Dreher, 302 N.J. Super. 408,

483 (App. Div. 1997); overruled on other grounds by State v. Brown, 190 N.J.

144, 159 n.1 (2007).

      Even if that multi-factor formulation creates some tension with

Youngblood, it offers no refuge for defendant. In Dreher, though we cited these

factors, we clarified that, "[i]n the absence of bad faith, relief should be granted

to a defendant only where there is a 'showing of manifest prejudice or harm'

arising from the failure to preserve evidence." 302 N.J. Super. at 489 (quoting

DeVitis v. N.J. Racing Comm'n, 202 N.J. Super. 484, 494 (App. Div. 1985)).

Such manifest prejudice may result from the loss of evidence that might have

challenged an essential element of the State's case, such as a sample of semen

that could exclude a defendant as the perpetrator of a sexual assault. See

Youngblood, 488 U.S. at 69 (Blackmun, J., dissenting) (arguing that a "court

should focus on the type of evidence, the possibility it might prove exculpatory,

and the existence of other evidence going to the same point of contention in

determining whether the failure to preserve the evidence in question violated

due process").




                                                                            A-3169-16T4
                                        19
      The missing recording in this case is not that type of evidence.

Conceivably, it could serve to impeach the co-defendant, who claimed he circled

the jewelry store block with defendant. Cf. United States v. Bagley, 473 U.S.

667, 676 (1985) (applying Brady to "[i]mpeachment evidence . . . as well as

exculpatory evidence").     However, it was not "sufficiently material to the

defense" such that its loss caused great prejudice. See Hollander, 201 N.J.

Super. at 479.

      Notably, in argument to the trial court, defense counsel questioned

whether the produced video segment confirmed Sokoli's testimony that the three

cohorts circled the store as many as three times shortly before the robbery. Both

defense counsel and the prosecutor, in summation, focused on the recorded

instance of Feratovic's car passing the store at 8:58 a.m. Defense counsel

suggested that the missing recording may have shown that Sokoli and Feratovic

circled the store earlier in the morning, before Feratovic picked up defendant,

discrediting Sokoli and demonstrating that Sokoli and Feratovic may have acted

without defendant. However, the prosecutor, recalling the video evidence for

the jury, said that the recording in evidence showed Feratovic pass the jewelry

store three times, at 8:53, at a few seconds before 8:55, and then at 8:58. If true,

that would corroborate Sokoli's testimony about the number of times all three


                                                                            A-3169-16T4
                                        20
circled the block immediately before the robbery. In sum, the lost evidence

would neither exculpate defendant nor rebut the other substantial evidence of

guilt.

         Alternatively, defendant contends that the State's loss of the recording was

so reckless that it amounted to bad faith.        There is some authority for the

proposition that prosecutorial recklessness in the preservation of evidence may

constitute bad faith. See United States v. Yevakpor, 419 F. Supp. 2d. 242, 246,

252 (N.D.N.Y. 2006) (finding bad faith where the government deleted portions

of surveillance footage because "it was not an inadvertent failure . . . to preserve,

but an affirmative order . . . to only preserve the selected three minutes of tape

knowing that the subject of the video was to face criminal proceedings," despite

the "routine" nature of the erasure); State v. Langanella, 144 N.J. Super. 268,

283 (App. Div. 1976) (stating, in dictum, that "egregious carelessness or

prosecutorial excess tantamount to suppression" may result in a deprivation of

due process).      However, the record does not reflect that recklessness – as

opposed to negligence – caused the disappearance of the disk onto which the

neighboring store's surveillance footage was stored.

         As for the adverse-inference charge, defendant claims the court did not

adequately cure the harm caused by the missing footage because the court


                                                                             A-3169-16T4
                                         21
merely stated that the jury was permitted to make an adverse inference, instead

of ordering it to do so. However, in the charge conference, defense counsel

conceded the propriety of a permissive adverse-inference instruction and

suggested language for the court consistent with that position. Having invited

the court's instruction, defendant may not argue now that the instruction was

flawed, absent a showing of an error "so egregious as to 'cut mortally into his

substantive rights.'" Ramseur, 106 N.J. at 282 (quoting State v. Harper, 128 N.J.

Super. 270, 277 (App. Div. 1974)). No error, let alone one so egregious,

occurred here, as defendant provides no New Jersey authority for a "mandatory"

adverse inference, and we have found none. Even where the State intentionally

destroyed evidence, our Supreme Court approved a permissive adverse-

inference charge.     State v. Dabas, 215 N.J. 114, 141 (2013) (approving

permissive adverse-inference charge in murder trial); see also Richardson, 452

N.J. Super. at 140 n.8 (noting that "the instruction outlined in Dabas . . . informs

the jury of the State's obligation to preserve evidence, but leaves it to the jury to

determine whether to draw an adverse inference").

                                        III.

      Defendant claims the life sentence without parole eligibility for 63 .75

years is excessive because it effectively ensures he will never become eligible


                                                                             A-3169-16T4
                                        22
for parole, as he is now close to sixty years old. Defendant argues the court

failed to be "mindful of the real-time consequences of NERA." See State v.

Marinez, 370 N.J. Super 49, 58 (App. Div. 2004). We disagree.

      The trial court found, as aggravating factors, that defendant would likely

commit another offense; had a prior record of indictable convictions; and

required deterrence. See N.J.S.A. 2C:44-1(a)(3), (6), (9). It found no mitigating

factors. The judge recounted defendant's extensive criminal record, including

his 1981 convictions of first degree murder, unlawful possession of a firearm,

attempted homicide and weapon possession.           The judge concluded that

defendant displayed "an absolute disregard for the law" and his criminal

behavior "left victims," including the unarmed Xavier, whom defendant shot in

the presence of his mother.     Based on those findings, the court sentenced

defendant to life in prison for the purposeful murder of Xavier.

      Exercising our deferential standard of review, State v. Fuentes, 217 N.J.

57, 70 (2014), we are satisfied that the court adhered to sentencing guidelines

and relied upon competent and credible evidence, and the sentence was not

"clearly unreasonable so as to shock the judicial conscience." Ibid. (quoting

State v. Roth, 95 N.J. 334, 365 (1984)).




                                                                         A-3169-16T4
                                      23
                                       IV.

      We turn to the points raised in defendant's pro se submission.

                                         A.

      We discern no merit in defendant's contention that the State misled the

grand jury, requiring dismissal of the indictment, by presenting only Fuzia’s

second, inculpatory statement. A prosecutor may not deny a grand jury "access

to evidence that is credible, material, and so clearly exculpatory as to induce a

rational grand juror to conclude that the State has not made out a prima facie

case against the accused." State v. Hogan, 144 N.J. 216, 236 (1996). An alibi

that "directly negates" an accused's guilt falls into that category. Id. at 238.

However, a prosecutor need not reveal exculpatory evidence that lacks

credibility, such as Fuzia's alibi statement, which was contradicted by other

witnesses and Fuzia herself. See ibid.

                                         B.

      Defendant also challenges the trial court’s denial of his motion to

sequester his co-defendants before trial. As noted, the prosecutor requested that

they be incarcerated in the same cell. That occurred after they entered into their

plea agreements. The trial court granted defendant's pre-trial motion to sequester




                                                                          A-3169-16T4
                                       24
the two for the duration of the trial under N.J.R.E. 615, but it denied defendant's

request to sequester them before trial, finding no legal support for such an order.

      Decisions regarding witness sequestration lie within the trial court's

discretion. State v. Miller, 299 N.J. Super. 387, 399 (App. Div. 1997). The trial

court did not abuse its discretion here. Even if the court had the authority to

order separation of the witnesses before trial, defendant has shown no prejudice,

as the two had already shared a cell for several years. Furthermore, defendant

highlighted the witnesses' living arrangement in summation to suggest they had

an opportunity to coordinate their testimony.

                                        C.

      We reject defendant's argument that the trial court erred in permitting the

introduction of the sales receipt from the costume store. The discrepancies

between the date on the receipt and the date Fuzia provided certainly raised

questions as to whether the receipt documented the purchase that Fuzia

described.   However, the trial court reasonably exercised its discretion in

admitting the document, leaving it to the jury to weigh its probative value. See

State v. J.M., Jr., 225 N.J. 146, 157 (2016). Although the receipt's imprecision

made it susceptible to challenge as evidence of the purchase, that did not render

it inadmissible. See State v. Coruzzi, 189 N.J. Super. 273, 302 (App. Div. 1983)


                                                                           A-3169-16T4
                                       25
(holding defendant's possession of cash in denominations corresponding "in a

'fairly close way'" to cash taken, while inconclusive on its own, was relevant in

light of other incriminating evidence) (citation omitted).

                                        D.

      Defendant also argues the trial court denied him the necessary means of

presenting a defense by denying his application for a private investigator. The

application followed denial by the Office of the Public Defender (OPD) of the

same request. Defense counsel contended that the OPD's staff investigator was

unable to pursue essential avenues of investigation, including reviewing video

footage, interviewing unnamed potential witnesses, and questioning Fuzia.

      We consider defendant's argument that he was denied investigatory

resources under the same standard governing claims of ineffective assistance of

counsel. See State v. DiFrisco, 174 N.J. 195, 244 (2002) (analyzing defendant's

claim that he was denied effective expert services as an ineffective-assistance-

of-counsel claim).    Under the familiar two-prong standard established in

Strickland v. Washington, 466 U.S. 668, 687 (1984), defendant must show that

he was denied effective assistance of counsel as a result of inadequate

investigatory services, and a reasonable probability that, but for that denial, the

verdict would have been different. Defendant has made only conclusory claims


                                                                           A-3169-16T4
                                       26
about the inadequacy of the OPD investigator, and has provided no detail as to

the investigative steps a private investigator would have taken, let alone

provided evidence that such an investigation would have produced evidence that

could have affected the trial result. See State v. Porter, 216 N.J. 343, 353 (2013)

(stating that "when a petitioner claims his trial attorney inadequately

investigated his case, he must assert the facts that an investigation would have

revealed, supported by affidavits or certifications based upon the personal

knowledge of the affiant or the person making the certification" (quoting State

v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999))).

                                        E.

      Finally, we reject defendant's contention that Dr. Lilavois's testimony as

to the cause of death violated his rights under the Confrontation Clause by

relying on Dr. Blumenfeld's examination.         "[T]he State may present the

testimony of a qualified expert who has conducted independent observation and

analysis regarding an autopsy conducted by a medical examiner who is

unavailable to testify at trial, without violating the defendant's confrontation

rights . . . ." Bass, 224 N.J. at 291-92; see also State v. Michaels, 219 N.J. 1,

45-46 (2014). That is what Dr. Lilavois did here. He did not simply "parrot"

Dr. Blumenfeld's findings. See Bass, 224 N.J. at 319 (stating that "parroting"


                                                                           A-3169-16T4
                                       27
of an autopsy report violates the Confrontation Clause). Dr. Lilavois explained

how he arrived at his own conclusions based on the photos in the file. He

referenced Dr. Blumenfeld's report only three times during his testimony and

repeatedly confirmed he was stating his own conclusions based on his

independent study of the photos and report.

      To the extent not addressed, defendant’s remaining points lack sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                       A-3169-16T4
                                      28